WARDEN, J. •
Epitomized Opinion
Action to enjoin an assessment' for traifficking in spirituous, vinous, malt or other intoxicating liquors under 6071 GC. March owned the house in Napoleon where he and his family lived.- - In July-, 1921, officers intercepted a person coming out of March’s house with a bottle of home-made whisky. A search warrant was procured and search of March’s home resulted in the discovery of several gallons of liquor of the same kind. March plead guilty to the possession of intoxicating liquor contrary to kr. In August the county auditor, upon order of He county auditor placed upon the duplicate an Assessment of $1,200 u,nder 6071, 6'2.12-SO, and ■3212-3 GC. There was some conflict as to the evidence of sales made by March upon the premises, mt the Court of Appeals found that there were at ease two sales by March on the premises. In hold-ng March liable for the assessment the Court of Appeals decided:
1. Under the Crabbe Act, which defines a bona ide private residence (6212-1 GC.), no greater lumber of sales of intoxicating liquor are neces-iary to be proved in a place of residence than rould be required in an ordinary business place, nd we therefore hold that proof of two sales of ntoxieating liquor on the premises of a .bona fide rivate residence is sufficient to sustain the assessment under 6071 GC.
2. There is a respectable authority in this state to ^^contrary, but all these decisions were prior to BHi8th amendment.